Case 1:19-cv-03153-RLY-TAB Document 142 Filed 08/11/21 Page 1 of 1 PageID #: 1983




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

  LYNN STARKEY,                                   )
                                                  )
                             Plaintiff,           )
                                                  )
                        v.                        )     No. 1:19-cv-03153-RLY-TAB
                                                  )
  ROMAN CATHOLIC ARCHDIOCESE OF                   )
  INDIANAPOLIS, INC., and                         )
  RONCALLI HIGH SCHOOL, INC.,                     )
                                                  )
                             Defendants.          )

                                      FINAL JUDGMENT

        Having granted Defendants' Motion for Summary Judgment, the court now enters

  Final Judgment in favor of Defendants and against Plaintiff.

  SO ORDERED this 11th day of August 2021.




                                                  s/RLY




  Distributed Electronically to Registered Counsel of Record.
